United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chula Vista, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1162
Issued: January 10, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 24, 2010 appellant filed an appeal from an October 14, 2009 nonmerit decision
of the Office of Workers’ Compensation Programs denying her request for reconsideration. As
the most recent merit decision is dated September 15, 2008, more than one year prior to the filing
of this appeal, the Board does not have jurisdiction to review the merits of this case pursuant to
20 C.F.R. §§ 501.2(c) and 501.3.1
ISSUE
The issue is whether the Office properly denied appellant’s request for merit review of
her claim under 5 U.S.C. § 8128(a).

1

For Office decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal of
Office decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e) (2008).

FACTUAL HISTORY
On October 28, 2005 appellant, then a 45-year-old modified letter carrier, filed an
occupational disease claim for compensation alleging that she sustained a neck condition related
to repetitive work activities since April 20, 2002. The employing establishment indicated that
she had not been to work since March 2005. By decision dated September 28, 2006, the Office
denied the claim. It accorded determinative weight to Dr. Thomas J. Sabourin, a Board-certified
orthopedic surgeon and an Office referral physician, who opined that, while appellant had
degenerative disc disease of the cervical spine at multiple levels, this condition was due to
factors other than federal employment; namely, a natural process of spinal degeneration due to
aging and materially aggravated by a significant neck injury in 1994 which was due to a
nonwork-related automobile accident. Dr. Sabourin also opined that while appellant had
temporary aggravation of neck pain or symptoms while carrying a mail sack for approximately
15 months, there was no material change in the underlying degenerative neck condition. He
further noted that appellant had not used a mailbag since 2002 and opined that any temporary
aggravation of the underlying cervical degeneration was resolved.
Appellant disagreed with the Office’s decision and requested an oral hearing before a
hearing representative, which was held February 9, 2007. Subsequent to the hearing, the Office
received statements from her and her representative, corrections to the transcript and a duty
status report from her physician. By decision dated May 2, 2007, an Office hearing
representative affirmed the September 28, 2006 decision.
On May 22, 2007 appellant requested reconsideration. No evidence or argument
accompanied her request. By decision dated June 12, 2007, the Office denied appellant’s request
for reconsideration.
On April 29, 2008 appellant’s attorney requested reconsideration and provided arguments
including that appellant worked outside of her restrictions. The Office also received a
November 28, 2007 report from Dr. John B. Dorsey, a Board-certified orthopedic surgeon, a
May 2, 2008 letter from appellant’s attorney and an April 30, 2008 statement from appellant. By
decision dated September 15, 2008, the Office denied modification of the prior decisions. It
noted that Dr. Dorsey’s opinion on causal relationship was not based on an accurate history of
the duties performed by appellant.
On May 5, 2009 appellant’s attorney requested reconsideration. He argued that the
Office’s facts about appellant’s job duties were incorrect and the veracity of her statement should
be accepted as factual. The Office also received a duplicative copy of Dr. Dorsey’s
November 28, 2007 report, which it previously considered, along with a July 15, 2008 report
from Dr. Kristi A. Dove, a Board-certified neurologist. By decision dated July 13, 2009, the
Office denied appellant’s request for reconsideration.
In a September 3, 2009 letter, appellant requested reconsideration. She stated that, when
her claim was denied on the grounds that the medical evidence was insufficient to establish that
her neck condition resulted from her activities as a postal worker, she was unclear whether that
meant she had not proven that she did the jobs or that the physicians did not tie together the
injury with her job. Appellant indicated that Nurse Sherry Ann Coffin’s May 4, 2003 report in

2

one of her other claims2 was evidence that she performed the repetitive duties of lifting,
weighing and stacking boxes over her shoulder. She argued that those duties could have caused
her neck injury. Appellant noted that Nurse Coffin stated “Of significance was the activities of
weighing the empty boxes due to the amount of repetitive bending and stooping involved in
picking up the boxes for weighing. This was discussed with the supervisor in detail as to why
she cannot bend over the bin and pick up even these empty boxes; however she can work at waist
height or above in doing this activity.” Appellant also indicated that Dr. Dorsey, in his
September 2, 2009 report, stated that her cervical condition was aggravated by her modified-duty
work during the period February 13, 2003 to March 21, 2005. She also contended that her work
duties were too strenuous. Copies of the May 4, 2003 report from Nurse Coffin and the
September 2, 2009 report from Dr. Dorsey were not provided.
By decision dated October 14, 2009, the Office denied appellant’s request for
reconsideration without a merit review finding that she did not raise substantive legal questions
or include new and relevant evidence.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128 of the Federal
Employees’ Compensation Act,3 the Office’s regulations provide that a claimant must: (1) show
that the Office erroneously applied or interpreted a specific point of law; (2) advance a relevant
legal argument not previously considered by the Office; or (3) constitute relevant and pertinent
new evidence not previously considered by the Office.4 When a claimant fails to meet one of the
above standards, the Office will deny the application for reconsideration without reopening the
case for review of the merits.5
ANALYSIS
Appellant disagreed with the denial of her claim for a neck condition and requested
reconsideration. The underlying issue on reconsideration is medical in nature, whether
appellant’s neck condition is causally related to her work activities beginning April 20, 2002.
In her reconsideration request of September 3, 2009, appellant argues that her work
duties were too strenuous and that a May 4, 2003 nurse’s report in another claim supports that
she performed repetitive duties. In the instant claim, the Office found that the medical evidence
2

The record indicates that appellant has filed two other claims. Under file number xxxxxx159, the Office
accepted that appellant’s full-time letter carrier duties in 2002 caused lumbar strain and an aggravation of thoracic
and lumbosacral neuritis. Under file number xxxxxx292, it denied her claim for an emotional condition allegedly
sustained on March 4, 2005. These other claims are not before the Board on the present appeal.
3

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
4

20 C.F.R. § 10.606(b)(1)-(2). See Susan A. Filkins, 57 ECAB 630 (2006).

5

Id. at § 10.608(b). See Tina M. Parrelli-Ball, 57 ECAB 598 (2006) (when an application for review of the
merits of a claim does not meet at least one of the three regulatory requirements the Office will deny the application
for review without reviewing the merits of the claim).

3

did not establish her claim. It did not accept that appellant worked beyond her restrictions as
alleged by appellant. The Board only has jurisdiction over the present claim and a copy of the
nurse’s report referenced by appellant on reconsideration is not of record. Appellant’s assertions
regarding the contents of evidence not presently before the Board does not show that the Office
erroneously applied or interpreted a specific point of law and it does not advance a relevant legal
argument not previously considered by the Office. Additionally, her argument regarding her
work duties was previously addressed in the Office’s July 13, 2009 decision. The Board has held
that the submission of evidence or argument which does not address the particular issue involved
does not constitute a basis for reopening a case.6 Appellant is not entitled to a review of the
merits of her claim based on the first and second above-noted requirements under section
10.606(b)(2).
Appellant also did not submit any pertinent new and relevant evidence regarding the
underlying medical issue. While she alleged Dr. Dorsey’s September 2, 2009 report was
supportive of her claim, a copy of Dr. Dorsey’s report is not of record.7 Thus, appellant did not
provide any relevant and pertinent new evidence to establish that her neck condition is causally
related to her work activities.
Appellant did not show that the Office erroneously applied or interpreted a specific point
of law, advance a relevant legal argument not previously considered by the Office or submit new
and relevant evidence not previously considered. As she did not meet any of the necessary
regulatory requirements, she is not entitled to further merit review.
On appeal, appellant reiterates her contention that her doctors have justified her claim
that her cervical condition resulted from her work duties and that her statements regarding her
work assignments were not exaggerated. As noted, the Board does not have jurisdiction over the
merits of this case. The issue is whether the Office properly denied appellant’s request for merit
review. For reasons stated, the Board finds that she is not entitled to further review of the merits.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for further review of
the merits of her claim under section 8128(a).

6

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

7

The record reflects that the Office received Dr. Dorsey’s September 2, 2009 report on October 27, 2009, after
issuance of its October 14, 2009 decision. The Board may not consider evidence that was not in the case record
when the Office rendered its final decision. See 20 C.F.R. § 501.2(c)(1).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 14, 2009 is affirmed.
Issued: January 10, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

